          Case 1:20-cv-03856-PAE Document 10 Filed 08/03/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 KYLE VODDEN, individually and on behalf )
 of all others similarly situated,       )
                                         )
                         Plaintiff,      )
                                         )
                         v.              ) Civil Action No.: 1:20-cv-03856-PAE
                                         )
 WW INTERNATIONAL, INC.,                 )
                                         )
                                         )
                                         )
                         Defendant.      )

  NOTICE OF DEFENDANT WW INTERNATIONAL, INC.’S MOTION TO DISMISS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Declaration of Maureen Martin and the exhibits appended thereto, and the Declaration of Kristin

Lockhart and the exhibit appended thereto, Defendant WW International, Inc. (“WW”), by and

through its undersigned counsel, hereby moves this Court before the Honorable Paul E.

Engelmayer, United States District Judge for the Southern District of New York, 40 Foley Square,

New York, NY 10007, for an order, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules

of Civil Procedure, dismissing with prejudice all claims asserted in this action against WW, and

granting such other relief as the Court deems just and proper. Defendant respectfully requests an

oral hearing upon its motion at a time to be set by the Court.
         Case 1:20-cv-03856-PAE Document 10 Filed 08/03/20 Page 2 of 3




Dated: August 3, 2020                KATTEN MUCHIN ROSENMAN LLP

                                     By: /s/ Terence P. Ross                .
                                     Terence P. Ross
                                     Kristin D. Lockhart (admitted pro hac vice)
                                     2900 K Street NW
                                     North Tower - Suite 200
                                     Washington, DC 20007-5118
                                     Telephone: (202) 625-3676
                                     Facsimiles: (202) 298-7570
                                     terence.ross@katten.com
                                     kristin.lockhart@katten.com

                                     Counsel for WW International, Inc.




                                       2
          Case 1:20-cv-03856-PAE Document 10 Filed 08/03/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of August 2020, I caused a true and correct copy of the

foregoing Notice Of Defendant WW International, Inc.’s Motion To Dismiss to be filed

electronically using the CM/ECF System, which will then send a notification of such filing (NEF)

to all counsel of record in this lawsuit.



 Dated: August 3, 2020                             /s/ Terence P. Ross
                                                   Terence P. Ross
